DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 is being considered by the examiner.
Claim Objections
Claims 1-21 are objected to because of the following informalities: 
Regarding claims 1-21: The claims should each be a complete, grammatically correct sentence. In the first line of claim 1, for example, “System for detecting” should read “A system for detecting”. In the first line of claim 2, “System according to” should read “The system according to”. Claims 3-21 should be similarly corrected.
Regarding claim 3: The recited list is missing a conjunction such as “and” or “or”. Also see 112b rejection below. In the interpretation taken by the examiner (i.e. “comprises at least one of”), the conjunction “and” would be most suitable.
Regarding claim 8, lines 3-4: “wind power, any” should read “wind power, or any”. Also see 112b rejection below.
Regarding claim 11: “route data coming from the vibration detection unit outside the system” should read “route data coming from the vibration detection unit to outside the system”, “route data from the vibration detection unit outside the system”, or otherwise be corrected.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3, 6, 8, 10-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 10-11, 13, and 15: The scope and metes and bounds of “destined to” are unclear. For the purposes of examination, “destined to” is interpreted as “configured to”.
Regarding claim 1: It is unclear what is meant in the last two lines by “send to the control unit a signal associated to the evento”. For the purposes of examination, this phrase is interpreted as “send to the control unit a signal associated to the event”.
Regarding claim 3: The phrase “can include” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For the purposes of examination, “can include” is interpreted as “comprises at least one of:”.
Regarding claim 6: It is unclear if this claims requires only two vibration detector units or two vibration units in addition to the vibration unit already recited in claim 1. For the purposes of examination, it is interpreted as only requiring two vibration detector units in total. Further, it is unclear if the “at least two vibration detector units” of claim 6 each have all the structure of the “vibration detector unit” recited in claim 1 (e.g. are there at least two processors? do each of the two vibration detector units send the signal to the same control unit?). For the purposes of examination, prior art which teaches the claimed vibration detector unit of claim 1 and an additional vibration detector or an additional acoustic sensor is interpreted as meeting the limitations of claim 6.
Regarding claim 8: The scope and metes and bounds of the phrase “any green energy resources” is unclear. 
Regarding claim 10: Based upon a review of the instant specification, it is unclear what is meant by “real time data about the system and its performance”. Specifically, what data about the system performance can be shown? The specification provides no examples of such performance data.
Regarding claim 12: It is unclear what is meant by “such are a temperature sensor”. If the language of “such as a temperature sensor” was intended, then “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, claim 12 is interpreted as “wherein the vibration detection unit comprises other sensors”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lingvall et al. (US 20150284015 A1).Regarding claim 1:Lingvall teaches (FIGS. 1-2) a system for detecting events or situations having associated patterns of acoustic vibrations in a train rail, which comprises
at least a vibration detector unit (2a / 2b) destined to be attached to the rail such that it can sense the acoustic vibrations transmitted through the rail and a main assembly (e.g. that which produces s10-s14) connected to the vibration detector unit, the vibration detector unit comprising an acoustic sensor (2a / 2b; [0044], [0062]), characterised in that the vibration detector unit comprises a processor (32) and the main assembly comprises a control unit (e.g. that which produces s10-s14), the processor comprising stored patterns corresponding to known events, the processor being configured to preprocess the vibrations transmitted to the rail, to determine if the vibrations correspond to a stored pattern (e.g. [0063]-[0070]) and, if the vibrations correspond to a stored pattern, send to the control unit (e.g. that which produces s10-s14) a signal associated to the evento
Regarding claim 14:Lingvall teaches all the limitations of claim 1, as mentioned above.Lingvall also teaches (FIG. 4):
and at least a rail (10) provided at least with a web (thin section of 10, generally indicated as 10a, 10b) and an upper flange (10h), characterised in that the acoustic sensor (24a, as per [0038]) is attached to the upper flange, on the downward oriented surface thereof ([0038])

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (CA 2270066 A1, prior art of record via IDS).Regarding claim 1:Stephens teaches (FIG. 1) a system for detecting events or situations having associated patterns of acoustic vibrations in a train rail (page 8, lines 15-18), which comprises
at least a vibration detector unit (12, 20, 22) destined to be attached to the rail such that it can sense the acoustic vibrations transmitted through the rail (page 9, lines 15-18) and a main assembly (e.g. 30) connected to the vibration detector unit, the vibration detector unit comprising an acoustic sensor (22, 23), characterised in that the vibration detector unit comprises a processor (12) and the main assembly comprises a control unit (e.g. 30 / that of 30 which receives signals from 12 and/or which transmits signals from 30), the processor comprising stored patterns corresponding to known events (page 11, lines 1-18), the processor being configured to preprocess the vibrations transmitted to the rail (page 11, lines 2-4), to determine if the vibrations correspond to a stored pattern (page 11, lines 3-4) and, if the vibrations correspond to a stored pattern, send to the control unit (e.g. 30) a signal associated to the evento (page 11, lines 9-10)
Regarding claim 2:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens also teaches:
wherein the processor is configured to send to the control unit the data associated with the vibrations for further analysis if the vibrations do not correspond to a stored pattern (page 11, lines 9-10 and 16-18; page 13, lines 20-26 teaching the modified example in which the processor always sends the data to the control unit / remote location; page 15, lines 33-35)
Regarding claim 3:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens also teaches:
wherein the events or situations can include a broken rail, works on or near the rails, detecting derailment causing circulation of dragging equipment, rockslides (page 13, lines 16-17), avalanches (page 14, lines 13-15), circulation of vehicles with flat wheel defect and train approach (page 11, lines 10-11)
Regarding claim 4:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens also teaches:
wherein the acoustic sensor is an accelerometer, a microphone or a piezo electric sensor (page 9, lines 15-16; page 15, lines 35-36)
Regarding claim 5:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens also teaches:
wherein the acoustic sensor has a sensing range comprised between 0 and 140 KHz (page 9, line 26)
Regarding claim 6:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens also teaches (FIG. 1):
which comprises at least two vibration detector units (20, 22), each one connected to one of the rails of a track
Regarding claim 7:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens also teaches (FIG. 1): 
where the vibration detector unit (12, 20, 22) and the main assembly (e.g. 30) are interconnected, the connections being implemented with cables or wirelessly (inherent for the communication therebetween)
Regarding claim 11:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens also teaches (FIG. 1):
wherein the main assembly (e.g. 30) comprises an I/O unit (inherent as 30 sends and receives signals from 12 and also sends control and communication signals elsewhere such as the signals, train crew, and braking systems) destined to route data coming from the vibration detection unit outside of the system
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (CA 2270066 A1, prior art of record via IDS) in view of DeRose et al. (US 20060076461 A1).Regarding claim 8:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens fails to teach:
wherein the vibration detector unit is powered through harvesting or by the main assembly through cables and the main assembly is powered through local grid, solar panels, wind power, any green energy resourcesDeRose teaches:
wherein the vibration detector unit is powered through harvesting (abstract, [0009])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the energy harvesting of DeRose in the device of Stephens to reduce cost and reduce carbon footprint. By having the vibration detector harvest energy, no or reduced power may be used for operation thereof, thereby reducing cost and carbon footprint.
     Regarding the limitation of “the main assembly is powered through local grid, solar panels, wind power, any green energy resources”: the examiner takes official notice, pursuant to MPEP 2144.03, that it is well-known and common to get power for a main assembly through the local grid or solar panels.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (CA 2270066 A1, prior art of record via IDS) in view of Ruhland et al. (US 20140172205 A1).Regarding claim 9:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens fails to teach:
wherein the control unit comprises a control card, the control card being arranged to be separately removed and changedRuhland teaches:
wherein the control unit comprises a control card, the control card being arranged to be separately removed and changed (e.g. [0126])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the removable control card of Ruhland in the device of Stephens to allow for quick and easy re-configuration with minimum downtime. Ruhland teaches that the storage media / computer products provide operating systems, computer-readable instructions, application programs, data structures, program modules, program data, and other such code. Ruhland also teaches these as removable. Thus, the system can continue operation while the replacement card/medium is prepared and, once prepared, the replacement may be quickly installed, resulting in minimum downtime.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (CA 2270066 A1, prior art of record via IDS) in view of Klein et al. (WO 2012131683 A2).Regarding claim 10:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens fails to teach:
wherein the main assembly comprises an information and diagnosis unit destined to display real time data about the system and its performanceKlein teaches:
wherein the main assembly comprises an information and diagnosis unit destined to display real time data about the system and its performance (page 6, second paragraph; page 12, second paragraph; paragraph spanning pages 13-14; page 14, second full paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the display of Klein in the device of Stephens to facilitate efficient and easy conveyance of information to the operators / personnel.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (CA 2270066 A1, prior art of record via IDS) in view of El Moutaouakil (WO 2017190734 A2 - all citations are to the attached English translation).Regarding claim 12:Stephens teaches all the limitations of claim 1, as mentioned above.Stephens fails to teach:
wherein the vibration detection unit comprises other sensors, such are a temperature sensorEl Moutaouakil teaches:
wherein the vibration detection unit comprises other sensors, such are a temperature sensor (page 5, sixth paragraph; page 5, next to last paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature sensors of El Moutaouakil in the device of Stephens to increase accuracy and/or reduce noise (El Moutaouakil - page 5, sixth paragraph; page 5, next to last paragraph).

Claims 13, 15-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lingvall et al. (US 20150284015 A1) in view of El Moutaouakil (WO 2017190734 A2 - all citations are to the attached English translation).Regarding claim 13:Lingvall teaches all the limitations of claim 1, as mentioned above.Lingvall also teaches (FIGS. 3-4):
wherein the vibration detection unit (e.g. 24) is enclosed in a box comprising a lower part (22a) and an upper part (21a), wherein the lower part (22a) defines a volume for housing components and is destined to be adjoined to an upper web of the rail and the upper part is a cover of the box, the acoustic sensor (e.g. 24) being joined to the upper part (21a)
the lower part (22a) having an upper profile (section of 22a contacting the underside of 10h) having the shape of an upper flange (10h) lower surface (lower surface / underside of 10h) of the railLingvall fails to explicitly teach:
the upper part having an upper profile having the shape of an upper flange lower surface of the railEl Moutaouakil teaches:
the sensor may be placed at various locations of the rail including the side of the upper flange and the side of the web (FIG. 2; page 7, second full paragraph)
     The examiner notes that Lingvall teaches two sensors, one attached to the side of the flange (FIG. 4 - 24) and another attached to the underside of the flange ([0038]). Lingvall further teaches that all the sensors may face the side of the head of the rail, all sensors may face the side of the web of the fail, or combinations thereof ([0039]). Most importantly, Lingvall teaches that the box part may have a profile (FIG. 4 - section of 22a contacting the underside of 10h) having the shape of the upper flange lower surface (FIG. 4 - lower surface / underside of 10h). El Moutaouakil (FIG. 2), explicitly shows that the sensing units/housings may be mounted to the side of the head of the real, the web, or combinations thereof. Thus, one of ordinary skill in the art would recognize, based on the aforementioned teachings of Lingvall and El Moutaouakil, that the sensor housing/box may be placed at any position from the side of the rail head, to the web, and even to the base of the rail. This, in conjunction with Lingvall’s teaching that the housing/box may have a profile having the shape of the upper flange lower surface, renders obvious the claimed limitation of “the upper part having an upper profile having the shape of an upper flange lower surface of the rail” as it is merely an art-recognized equivalent placement of the box, evidenced by Lingvall and El Moutaouakil.
Regarding claim 15:Lingvall teaches a vibration detector unit destined to be attached to a rail provided at least with a web and an upper flange, the vibration detection unit comprising
an acoustic sensor (FIGS. 1-2, 2a / 2b; FIG. 4, 24 / 24a as per [0038]) and a box, the box comprising a lower part (22a) and an upper part (21a), characterised in that the lower part (22a) defines a volume for housing components and is destined to be adjoined to the web and the upper part is a cover of the box, the acoustic sensor (e.g. 24) being joined to the upper part (21a)
the lower part (22a) having an upper profile (section of 22a contacting the underside of 10h) having the shape of the upper (10h) flange lower surface (lower surface / underside of 10h)Lingvall fails to explicitly teach:
the upper part having an upper profile having the shape of the upper flange lower surfaceEl Moutaouakil teaches:
the sensor may be placed at various locations of the rail including the side of the upper flange and the side of the web (FIG. 2; page 7, second full paragraph)
     The examiner notes that Lingvall teaches two sensors, one attached to the side of the flange (FIG. 4 - 24) and another attached to the underside of the flange ([0038]). Lingvall further teaches that all the sensors may face the side of the head of the rail, all sensors may face the side of the web of the fail, or combinations thereof ([0039]). Most importantly, Lingvall teaches that the box part may have a profile (FIG. 4 - section of 22a contacting the underside of 10h) having the shape of the upper flange lower surface (FIG. 4 - lower surface / underside of 10h). El Moutaouakil (FIG. 2), explicitly shows that the sensing units/housings may be mounted to the side of the head of the real, the web, or combinations thereof. Thus, one of ordinary skill in the art would recognize, based on the aforementioned teachings of Lingvall and El Moutaouakil, that the sensor housing/box may be placed at any position from the side of the rail head, to the web, and even to the base of the rail. This, in conjunction with Lingvall’s teaching that the housing/box may have a profile having the shape of the upper flange lower surface, renders obvious the claimed limitation of “the upper part having an upper profile having the shape of an upper flange lower surface of the rail” as it is merely an art-recognized equivalent placement of the box, evidenced by Lingvall and El Moutaouakil.
Regarding claim 16:Lingvall and El Moutaouakil teach all the limitations of claim 15, as mentioned above.Lingvall also teaches (FIGS. 1-2):
a processor (32) which comprises stored patterns corresponding to known events or situations having associated patterns of acoustic vibrations in the rail, the processor being configured to preprocess the vibrations transmitted to the rail, to determine if the vibrations correspond to a stored pattern (e.g. [0063]-[0070]) and, if the vibrations correspond to a stored pattern, send to an external control (e.g. that which produces s10-s14) unit a signal associated to the event
Regarding claim 18:Lingvall and El Moutaouakil teach all the limitations of claim 15, as mentioned above.Lingvall also teaches:
which comprises two opposite end walls (e.g. FIG. 3 - 29, 25), one or both walls comprising a cable inlet (FIG. 3 - 28; [0077])
Regarding claim 21:Lingvall and El Moutaouakil teach all the limitations of claim 15, as mentioned above.Lingvall also teaches:
wherein the box is metallic ([0037])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lingvall et al. (US 20150284015 A1) in view of El Moutaouakil (WO 2017190734 A2 - all citations are to the attached English translation) and further in view of Welte et al. (US 5907294 A).Regarding claim 17:Lingvall and El Moutaouakil teach all the limitations of claim 15, as mentioned above.Lingvall fails to teach:
which comprises attachment means to the web, the attachment means being embedded in a wall of the lower part and the attachment means comprising a magnetWelte teaches:
which comprises attachment means to the web, the attachment means being embedded in a wall of the lower part and the attachment means comprising a magnet (Col. 2, Line 66 through Col. 3, Line 4; Col. 4, Lines 38-40; claim 8)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnet attachment means of Welte instead of the glue, screw, or clamp of Lingvall ([0080]) to yield ease of attachment and removal. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lingvall et al. (US 20150284015 A1) in view of El Moutaouakil (WO 2017190734 A2 - all citations are to the attached English translation) and further in view of Zhang et al. (US 5988569 A).Regarding claim 19:Lingvall and El Moutaouakil teach all the limitations of claim 18, as mentioned above.Lingvall fails to teach:
wherein the walls or a lower portion thereof are inclined, such that the inlet(s) are oriented towards the ground when the box is attached to a railZhang teaches:
wherein the walls or a lower portion thereof are inclined, such that the inlet(s) are oriented (Col. 5, Lines 8-28)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angled inlet / cable port of Zhang in the device of Lingvall to reduce cable wear at the junction between the electrical plug and the cable (Zhang, Col. 5, Lines 8-9).
     The examiner notes that “towards the ground when the box is attached to a rail” is met upon combination with Lingvall.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lingvall et al. (US 20150284015 A1) in view of El Moutaouakil (WO 2017190734 A2 - all citations are to the attached English translation) and further in view of Fuji et al. (DE 102012208761 A1 - all citations are to the attached English translation).Regarding claim 20:Lingvall and El Moutaouakil teach all the limitations of claim 15, as mentioned above.Lingvall fails to teach:
which comprises two internal walls that divide the volume in three separate volumesFuji teaches:
which comprises two internal walls that divide the volume in three separate volumes (page 24, next to last paragraph; page 25, first paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additional wall and volume of Fuji in the device of Lingvall to house/support more sensors and associated components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856